                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

CYNTHIA B. SCOTT, et al.,            )
                                     )
                      Plaintiffs,    )
                                     )       Case No. 3:12-cv-00036-NKM
       v.                            )       Sr. Judge Norman K. Moon
                                     )
HAROLD W. CLARKE, et al.,            )
                                     )
                      Defendants.    )
                                     )

                                PROPOSED ORDER TO SEAL

       This matter came before the Court on the motion of Plaintiffs, by counsel, to file under

seal Exhibits 2, 5, and 6 to Plaintiffs’ Motion for Emergency Enforcement Pursuant to Settlement

Agreement. Consistent with Local Rule 9 and Federal Rule of Civil Procedure 5.2, the Court

hereby GRANTS the motion and ORDERS that the above-mentioned documents be sealed.

These documents will remain sealed until further order of this court.

       It is so ORDERED.

       ENTERED this _____ day of May 2019.


                                     BY THE COURT:



                                     ________________________________________
                                     UNITED STATES DISTRICT COURT JUDGE

WE ASK FOR THIS:

                                             Respectfully submitted,

                                             Brenda E. Castañeda, VSB No. 72809
                                             (brenda@justice4all.org)
                                             Angela Ciolfi, VSB No. 65337
                                             (angela@justice4all.org)



Case 3:12-cv-00036-NKM-JCH Document 563-1 Filed 04/30/19 Page 1 of 3 Pageid#:
                                  13470
                                   Abigail Turner, VSB No. 74437
                                   (abigail@justice4all.org)
                                   Adeola Ogunkeyede (pro hac vice
                                   admission pending)
                                   (adeola@justice4all.org)
                                   Shannon Ellis, VSB No. 89145
                                   (shannon@justice4all.org)
                                   LEGAL AID JUSTICE CENTER
                                   1000 Preston Avenue, Suite A
                                   Charlottesville, VA 22903
                                   (434) 977-0553

                                                 and

                                   Theodore A. Howard (admitted pro hac vice)
                                   (thoward@wileyrein.com)
                                   WILEY REIN LLP
                                   1776 K Street, N.W.
                                   Washington, D.C. 20006
                                   (202) 719-7000

                                                 and

                                   Philip Fornaci (pro hac vice admission pending)
                                   (phil_fornaci@washlaw.org)
                                   D.C. PRISONERS’ PROJECT OF
                                   THE WASHINGTON LAWYERS’
                                   COMMITTEE FOR CIVIL RIGHTS AND
                                   URBAN AFFAIRS
                                   11 Dupont Circle, N.W.
                                   Suite 400
                                   Washington, D.C. 20036
                                   (202) 319-1000

                                   By:    /s/Shannon M. Ellis
                                   Attorneys for Plaintiffs




                                      2

Case 3:12-cv-00036-NKM-JCH Document 563-1 Filed 04/30/19 Page 2 of 3 Pageid#:
                                  13471
                                CERTIFICATE OF SERVICE

I hereby certify that on this 30th day of April, 2019, I will electronically file the foregoing with
the Clerk of the Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to all counsel of record.


                                                     /s/Shannon M. Ellis___________
                                                     Counsel for Plaintiffs




Case 3:12-cv-00036-NKM-JCH Document 563-1 Filed 04/30/19 Page 3 of 3 Pageid#:
                                  13472
